DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7. 15 of U.S. Patent No. US10861677 B2 (Van Zyl 677)  in view of  US Publication US2017/0062187 A1 by Radomski et al (Radomski)

See the obviousness analysis below.

Referring to  claim 1, of instant application ,  Van Zyl 677  claim 1  recites,  “A power delivery system comprising: a generator configured to produce a power signal comprising a periodic repeating pattern produced over a period of time comprising a period of the power signal; and a controller configured to simultaneously tune the generator and the impedance matching network based on a measurement by the sensor of the periodic repeating pattern and a plurality of correlations between elements of multi-dimensional control input values to elements of multi-dimensional output values” (See claim 1 column 13, lines 2-13) . But Claim  is silent on a sensor configured for arrangement between an input of the generator and an impedance matching network;

However, Radomski teaches  a sensor  (See Fig 1 item 16a [0033])  configured for arrangement between an input of the generator  (item 14a) and an impedance matching network (See  item 18a and the sensor 16 a is arranged between RF power source 14a and a matching network 18a);

Hence it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application can incorporate a matching network and sensor to control the output of the RF generator for plasma processing.

Referring to the claim 2, the power delivery system of Claim 1 was recited by the modified claim 1 of Van Zyl 677 in view of Radomski, Van Zyl 677 patent claim 2   further recites, wherein: the controller is configured to control the periodic repeating pattern based on the measurement of the periodic repeating pattern taken in a period prior to a current period combined with a measurement of the periodic repeating pattern during the current period (See Van Zyl 677 Claim 2 column 13, lines 14 to 19).

Referring to the claim 3, the power delivery system of Claim 1 was recited by the modified claim 1 of Van Zyl 677 in view of Radomski, Van Zyl 677 patent claim 3  further recites, wherein the generator is configured to produce the periodic repeating pattern with a prescribed pattern wherein the prescribed pattern repeats with a repetition period, and wherein the measurement of the periodic repeating pattern taken in a period prior to a current period occurs one or more repetition periods in the past. (See Van Zyl 677Claim 3 column 13, lines 20 to 26)

Referring to the claim 4, the power delivery system of Claim 3 was recited by the modified claim 1 of Van Zyl 677 in view of Radomski, Van Zyl 677 patent claim 4  further recites, wherein the controller is configured to determine and use the plurality of correlations between the elements of the multi-dimensional control input values for a specific time period in the periodic repeating pattern and the elements of the multi-dimensional output values for the specific time period. (See  Van Zyl 677 Claim 4  column 13, lines 27-to 32).

Referring to the claim 5, the power delivery system of Claim 4 was recited by the modified claim 1 of Van Zyl 677 in view of Radomski, Van Zyl 677 patent claim 7  further recites, power delivery system of Claim 4, wherein one element of the periodic repeating pattern is one of voltage, current and power or combinations thereof and another element of the periodic repeating pattern is one of impedance presented to the generator and a source impedance of the generator.  (See Van Zyl 677 patent Claim 7 column 13, lines 14 to 19).

Referring to the claim 6, the power delivery system of Claim 4 was recited by the modified claim 1 of Van Zyl 677 in view of Radomski, Van Zyl 677 patent claim 6   further recites,  wherein the measurement of the periodic repeating pattern by the sensor is taken in a period of the power signal prior to a current period of the periodic repeating pattern.  (See Van Zyl 677 patent Claim 6 column 13, lines 38 to 44).

Referring to the claim 7, the power delivery system of Claim 1 was recited by the modified claim 1 of Van Zyl 677 in view of Radomski,    but silent on wherein the controller is configured to provide an indication of a start of a pulse of the generator to the sensor before a start of the pulse.  However, it would have been obvious to an ordinary skill in the art to generate a repeat pattern signals. 

Referring to the claim 8, the power delivery system of Claim 1 was recited by the modified claim 1 of Van Zyl 677 in view of Radomski,    but silent on wherein the controller is configured to identify one or more of brand, model, serial number, part number, unit type, status, set point and configuration of two or more of the generator, the impedance matching network, and the sensor. However, these things are within the scope of the art.

Referring to the claim 9 , Van Zyl 677 patent claim 15 recites,  A power delivery system comprising: a control system; and a memory in communication with the control system; wherein the control system is configured to: produce an output signal that repeats with a repetition period;; produce and store a plurality of correlations between elements of multi- dimensional control input values to elements of multi-dimensional output values; and control a voltage, current, and phase of the output signal and an impedance seen by the generator based on the plurality of correlations between the elements of multi- dimensional control input values to the elements of multi-dimensional output values.
But Van Zyl 677 claim 15 is silent on store measurements of the output signal measured by a single sensor arranged between an input to a generator and an impedance match network
 However Radomski teaches store measurements of the output signal measured by a single sensor arranged between an input to a generator and an impedance match network  (See Fig 1  2  and Item controller 20 a or  b   sensor 16a  matching network 18a has a storage and memory and other controlling instructions see paragraphs [0031] [0061] –[0063]).

Hence it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application can incorporate a matching network and sensor to control the output of the RF generator for plasma processing.

Referring to the claim 10, the power delivery system of Claim 9 was recited by the modified claim 15 of Van Zyl 677 in view of Radomski, Van Zyl 677 patent claim 15,    Van Zyl 677 claim 16 further recites, wherein the control system is configured to combine measurements of the output signal taken from one or more previous repetition periods with measurements of the output signal taken from a current repetition period.  (See Van Zyl 677 claim 16 column 14 lines 33 to 36).

Referring to the claim 11, the power delivery system of Claim 9 was recited by the modified claim 15 of Van Zyl 677 in view of Radomski, Van Zyl 677 patent claim 15,    Van Zyl 677 claim 11 further recites power delivery system of Claim 9, wherein the control system is configured to produce and use the plurality of correlations between the elements of the multi-dimensional control input values at one time relative to a start of the repetition period and the elements of the multi-dimensional output values at a same time as the start of the repetition period.  (See Van Zyl 677 claim 17 column 14 lines 37 to 44)

Referring to the claim 12, the power delivery system of Claim 9 was recited by the modified claim 15  of Van Zyl 677 in view of Radomski, Van Zyl 677 patent claim 15,    Van Zyl 677 claim 21 further recites   wherein one of the elements of the multi- dimensional output values comprises at least one of the voltage, the current, and a power of the output signal, wherein another one of the elements of the multi-dimensional output values comprises at least one of a load impedance presented to the generator and a source impedance of the generator. (see Van Zyl 677 claim 21 column 14 lines 65 till end).

Referring to the claim 13, the power delivery system of Claim 9 was recited by the modified claim 15  of Van Zyl 677 in view of Radomski, Van Zyl 677 patent claim 15,    Van Zyl 677 claim 16 further recites power delivery system of Claim 9, wherein the control system is configured to control the output signal based on stored measurements of the output signal taken from one or more previous repetition periods.  Hence it is obvious to an ordinary skill in the art to control the output signa based on stored measurements is within the scope of the art.

Referring to the claim 14, the power delivery system of Claim 9 was recited by the modified claim 15 of Van Zyl 677 in view of Radomski, Van Zyl 677 patent claim 15,    Van Zyl 677 claim 16 further recites power delivery system of Claim 9, wherein the control system is configured to provide an indication of a start of a pulse of the generator to the single sensor before the start of the pulse. ( However Radomski teaches these limitation see Fig 1, 2 and paragraphs [0031] [0033] and [0061] to [0063]).

Referring to the claim 15, the power delivery system of Claim 9 was recited by the modified claim 15  of Van Zyl 677 in view of Radomski, Van Zyl 677 patent claim 15,    Van Zyl 677 claim 16 further recites, wherein the control system is configured to identify two or more of the generator, the impedance match network, and the single sensor. (See Fig 1 and paragraphs [0031]-[0033]).

 Referring to the claim 16 of the instant application  Van Zyl  patent 677 claim 25 recites a power control system comprising: a plasma processing chamber to contain a plasma; a generator that produces a power signal that modulates plasma properties of the plasma with a periodic modulation pattern that repeats with a repetition period; and control means operably coupled to the sensor, the impedance matching network and the generator, the control means configured to simultaneously tune the impedance matching network and the generator based on the periodic modulation pattern as measured by the sensor and taken one or more repetition periods of the periodic modulation pattern in the past. But claim 25 of Van Zyl  is silent on an impedance matching network coupled to the plasma processing chamber and the generator; a sensor configured to monitor the periodic modulation pattern of the power signal.

However, Radomski teaches  a sensor  (See Fig 1 item 16a [0033])  configured for arrangement between an input of the generator  (item 14a) and an impedance matching network (See  item 18a and the sensor 16 a is arranged between RF power source 14a and a matching network 18a).

Hence it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application can incorporate a matching network and sensor to control the output of the RF generator for plasma processing.

Referring to the claim 17, the power delivery system of Claim 16  was recited by the modified claim 25  of Van Zyl 677 in view of Radomski, Van Zyl 677 patent claim 26    further recites, wherein the control means comprises means for controlling a variable impedance element in the impedance matching network based on the periodic modulation pattern as measured by the sensor and taken one or more repetition periods of the periodic modulation pattern in the past combined with a measurement of the periodic modulation pattern as measured by the sensor taken less than a repetition period of the periodic modulation pattern in the past.  (See  Van Zyl patent 677 claim26).

Referring to the claim 18, the power delivery system of Claim 16  was recited by the modified claim 25  of Van Zyl 677 in view of Radomski, Radomski further teaches  , wherein the control means configured to simultaneously tune the impedance matching network and the generator based on a plurality of correlations between elements of multi-dimensional control input values to elements of multi- dimensional output values. (See Radomski and Fig 1, 2,  8-10 and corresponding paragraphs).

Referring to the claim 19, the power delivery system of Claim 16 was recited by the modified claim 25 of Van Zyl 677 in view of Radomski, Radomski further teaches wherein the control means is configured to simultaneously tune the impedance matching network and the generator based on a measurement indicative of a load impedance taken one or more repetition periods of the periodic modulation pattern in the past. (See Radomski and Fig 1, 2,  8-10 and corresponding paragraphs).

Referring to the claim 20, the power delivery system of Claim 25 was recited by the modified claim 1 of Van Zyl 677 in view of Radomski, Van Zyl 677 patent claim 25,     However, Radomski  further recites power control system of Claim 16, wherein the control means is configured to identify two or more of the generator, the impedance matching network, and the sensor. (Radomski Fig 1  and paragraphs [0031] [0033])

Claims 1-20 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. US17113088 in view of  US Publication US2017/0062187 A1 by Radomski et al (Radomski).

This is a provisional non-statutory double patenting rejection.

Conclusion

Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        8/27/2022